723 N.W.2d 825 (2006)
Teresa KILBY, Personal Representative of the Estate of John Angott, Plaintiff-Appellee,
v.
CHUBB GROUP OF INSURANCE COMPANIES, Defendant, and
Great Northern Insurance Company, Defendant-Appellant.
Docket No. 131579. COA No. 258026.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the April 4, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.